Citation Nr: 0211959	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  98-10 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for arteriosclerotic 
cardiovascular disease, status post coronary artery bypass 
graft with hypertension and myocardial infarction, currently 
evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran performed verified active duty from June 1961 to 
August 1973, and from June 1976 to October 1985.  In October 
1985, he was placed on the temporary disability retired list.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
RO that denied an evaluation in excess of 60 percent for the 
veteran's cardiovascular disability, then characterized as 
arteriosclerotic cardiovascular disease, status post coronary 
artery bypass graft and hypertension.  In May 2000, the 
veteran appeared and gave testimony at an RO hearing before 
an acting member of the Board.  A transcript of this hearing 
is of record.  

The Board remanded to the RO in March 2001 for further 
development, to include a VA cardiovascular examination.  In 
a rating decision dated in September 2001, the RO assigned a 
100 percent schedular rating for the veteran's cardiovascular 
disorder recharacterized as arteriosclerotic cardiovascular 
disease, status post coronary artery "disease" (sic) and 
hypertension and myocardial infarction effective from January 
22, 2001 through April 30, 2001, with a 60 percent rating 
assigned thereafter.  

In February 2002, the veteran again appeared and gave 
testimony at an RO hearing before the undersigned Board 
member.  A transcript of that hearing is also of record.  The 
case is now before the Board for further appellate 
consideration.  

In a VA Form 9 dated in August 2001, the veteran indicated 
that he was also seeking service connection for transient 
ischemic attacks.  This issue has not been adjudicated by the 
RO and is therefore referred to the RO for all appropriate 
action.  


FINDING OF FACT

The veteran's service connected cardiovascular disorder 
causes angina on moderate exertion and precludes him from 
performing more than sedentary labor.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for arteriosclerotic 
cardiovascular disease, status post coronary artery bypass 
graft and hypertension and myocardial infarction have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (1997).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100 et. 
seq. (West 1991 & Supp. 2001).  This liberalizing law is 
applicable to this appeal.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  To implement the provisions of the law, 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and any representative of any information, and/or 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and any representative which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

The Board was cognizant of the Veterans Claims Assistance Act 
of 2000 when it remanded the veteran's current claim in March 
2001, and the RO was instructed in the remand to ensure that 
all notification and development required by the new law were 
completed.  Accordingly, the RO sent the veteran a letter in 
April 2001 that informed him of this new law and its 
implications for the current claim.  In addition, the veteran 
and his representative have been informed of the laws and 
pertinent regulations governing his claim for an increased 
rating for his cardiovascular disability in a statement of 
the case dated in May 1998 and in supplemental statements of 
the case dated in September 1998, December 1998, July 2001, 
and October 2001.  

In addition, the veteran was afforded an opportunity to 
provide testimony regarding the relevant evidence in this 
case during his hearings at the RO in May 2000 and February 
2002.  Also, the clinical record concerning the claim for an 
increased rating for the veteran's cardiovascular disability 
addressed in this decision includes a recent VA 
cardiovascular examination and private clinical records from 
as recently as March 2002.  Thus the evidentiary record in 
this case now appears to be complete, and there is no 
indication that significant, relevant evidence is available, 
but has not been considered.  Therefore, no further 
evidentiary development or notice appears to be necessary in 
regard to the veteran's claim for entitlement to an increased 
rating for his service connected cardiovascular disorder.  

I.  Factual Background  

The service medical records reveal that the veteran was 
treated during service for exertional chest pain that was 
classical for angina pectoris.  In August 1983, he underwent 
coronary artery bypass graft surgery times three.  In a 
rating decision of June 1986, the RO granted service 
connection for arteriosclerotic cardiovascular disease, 
status post coronary artery bypass graft with hypertension, 
and assigned a 30 percent rating.  

The veteran suffered a myocardial infarction in January 1993.  
In a June 1993 rating decision, the RO assigned a 100 percent 
schedular rating from January 27, through August 31, 1993, 
with a 30 percent evaluation thereafter.  

In December 1995 the veteran was hospitalized at a private 
facility for the treatment of chest pain.  Cardiac 
catheterization revealed saphenous vein graft occlusion and 
an angioplasty of the saphenous vein graft to the right 
coronary artery was performed during this hospitalization.  

In a rating decision of June 1996 the RO increased the 
evaluation for the veteran's service connected cardiovascular 
disease to 60 percent disabling, effective January 30, 1996.  

Private clinical records reveal outpatient treatment in April 
1997 for complaints of easy fatigue, and shortness of breath 
with exertion.  He reportedly experienced chest discomfort 
perhaps twice a week and he had a sensation of chest 
tightness on exertion.  The diagnoses included angina 
pectoris, and arteriosclerotic heart disease, status post 
coronary artery bypass graft.  

The veteran underwent private hospitalization in September 
1997 for complaints of chest discomfort.  Cardiac 
catheterization revealed severe coronary artery disease with 
a total occlusion of the saphenous vein graft to the 
circumflex.  The saphenous vein graph to the right coronary 
artery was 95 percent stenosed below the origin.  Distally, 
there was arteriosclerosis but no significant obstruction.  
The veteran thereupon underwent a successful angioplasty and 
a stent was placed at the proximal saphenous vein graft of 
the right coronary artery.  When seen as an outpatient in 
late September 1997, it was reported that the veteran's 
angina pectoris had been reduced.  During private treatment 
in March 1998, the veteran reported that he had no angina.

During private treatment in May 1999, the veteran reported 
that he suffered from shortness of breath and fatigue on 
exertion.  He also reported mild chest discomfort.  
Evaluation of the heart revealed a faint possible S3 at the 
apex and a grade 1/6 systolic murmur at the left sternal 
border and apex.  The veteran's chest discomfort was 
considered to be non-cardiac in origin.  

A private echocardiogram performed in early March 2000 
demonstrated moderate left atrial enlargement, concentric 
left ventricular hypertrophy with a moderate decrease in the 
left ventricular ejection fraction to 45 percent.  The right 
ventricle was at the upper limit of normal.  The aortic valve 
opened normally, and the mitral and tricuspid valves opened 
normally without stenosis or prolapse.  A Doppler study 
revealed trace pulmonic insufficiency, mild mitral 
regurgitation and mild tricuspid regurgitation.  There was a 
mild elevation in right ventricular systolic pressure.  

A two-day Cardiolite stress protocol was performed at a 
private medical facility in late March 2000.  In the course 
of the tests the veteran's blood pressure rose from 152/94 to 
164/90.  The veteran's heart rate was 72 rising to 150 beats 
a minute at 7 minutes and 15 seconds.  The heart rate was 
approximately 84 percent of target.  Some chest tightness was 
reported.  An electrocardiogram at rest revealed normal sinus 
rhythm, and an anteroseptal myocardial infarction of 
undetermined age.  There was nonspecific ST-T abnormality.  
With stress there was further ST depression and flattening 
inferiorly and in V5 and V6, but it was still 1.1 millimeter 
or less.  Therefore the stress test was clinically positive 
and electrically nondiagnostic.  Scans showed very minimal 
posterior ischemia in a very small area that was possibly of 
no clinical significance.  There was an inferior posterior 
scar and a posterolateral scar that were both rather large.  
The resting gated left ventricular wall motion study revealed 
interventricular septal hypokinesia and posterior basilar 
wall hypokinesis.  The calculated global left ventricular 
ejection fraction was moderately depressed at 41 percent.  
Comparisons to data from April 1999 revealed similar 
findings, although the ejection fraction had improved from 35 
percent to 41 percent.  

During a hearing before the Board in May 2000, the veteran 
said that he became fatigued at times and also experienced 
dizziness and lightheadedness.  He said that he became tired 
easily after walking a certain distance or climbing steps.  
It was said that the veteran's cardiologist had advised him 
not to mow his lawn or perform any heavy work.  The veteran 
believed that he could probably walk a city block on a good 
day.  The veteran was currently working for the Social 
Security Administration, but he had formerly worked in the 
security department of a power company.  The veteran reported 
receiving regular private medical treatment for his heart 
condition.  

In January 2001 the veteran was hospitalized at a private 
facility after experiencing an episode of prolonged chest 
pain.  The veteran was diagnosed as having an inferior 
myocardial infarction with stutter-step chest pain.  Cardiac 
catheterization revealed that the right coronary artery was 
totally occluded proximally and this appeared to be an old 
occlusion.  The left main was totally occluded in its mid to 
distal portion.  The saphenous vein graft to the left 
anterior descending was widely patent with good distal runoff 
and mild diffuse luminal irregularities.  There was a totally 
occluded saphenous vein graft that must have gone to the 
obtuse marginal vessel.  The saphenous vein graft to the 
right coronary artery was totally and acutely occluded.  
There was anterior wall motion demonstrated, but inferior 
akinesis.  The ejection fraction overall was about 45 percent 
to 50 percent.  The veteran then underwent a balloon 
angioplasty and a stent was inserted in the right coronary 
artery.  It was noted that at the end of the procedure there 
was still a large thrombus burden in the graft.  

After a privately conducted stress test conducted in April 
2001 it was noted that the global left ventricular ejection 
fraction was 31 percent.  Subsequent outpatient treatment for 
cardiovascular disease is indicated 

After a VA cardiovascular examination in May 2001 the 
diagnosis was coronary artery disease, status post bypass 
surgery with three grafts with chronic subsequent occlusion 
of the obtuse marginal, and recurrent problems with ischemia 
in the distribution of the right coronary artery.  The 
ejection fraction was variously estimated at 35 percent to 45 
percent.  The doctor estimated that the veteran had frequent 
angina at approximately 5 METs that necessitated him taking 
nitroglycerin prior to slow walking.  He did not have 
significant symptoms of congested heart failure, but he did 
have angina on moderate exertion.  The examiner believed that 
the veteran could not perform more than sedentary labor and 
could not perform even moderate exertion.  The veteran's left 
ventricular ejection fraction was impaired and diminished, 
but indicators did not show an ejection fraction less than 30 
percent.  The veteran's symptoms seemed to be caused 
primarily by angina.  

During a February 2002 hearing at the RO before the 
undersigned Board member the veteran said that he was 
currently working as a clerk typist.  He said that his 
ability to work at home was very limited, and he could not do 
yard work or wash his car.  He wore a Nitro patch and took 
Nitro tablets.  The veteran said that, without a Nitro 
tablet, he could not walk quickly for 20 to 25 yards without 
experiencing chest discomfort.  With a Nitro tablet he 
estimated that he could walk about a quarter mile.  He 
reported occasional chest pains while sitting at his desk.  

After a privately conducted stress test in February 2002, the 
veteran's ejection fraction was recorded as 41 percent.  No 
significant changes since April 2000 were noted.

II.  Legal Analysis  

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  

Effective January 12, 1998, the VA revised the criteria for 
evaluating heart and cardiovascular disabilities.  See 62 
Fed. Reg. 65219 (1997).  The new criteria for evaluating 
cardiovascular disabilities are considerably different from 
those in effect prior to January 12, 1998.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
where the law and regulations change after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply. Karnas v. Derwinski,  1 Vet. App. 
308 (1991).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Under the criteria for the evaluation of arteriosclerotic 
heart disease in effect prior to January 12, 1998, a 60 
percent rating was assigned following a typical history of 
acute coronary occlusion or thrombosis or with a history of 
substantiated repeated anginal attacks with more than light 
manual labor not feasible.  A 100 percent rating was assigned 
during and for 6 months following acute illness from coronary 
occlusion or thrombosis, with circulatory shock, etc.  A 100 
percent rating could be assigned after six months with 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or if more than sedentary 
employment was precluded.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (1997).  

Under the criteria for the evaluation of arteriosclerotic 
heart disease in effect on and subsequent to January 12, 
1998, a 60 percent rating is assigned with documented 
coronary artery disease resulting in more than one episode of 
acute congestive heart failure in the past year, or; a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  A 100 percent rating is assigned with 
documented coronary artery disease resulting in chronic 
congestive heart failure, or; a workload of less than 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular function with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2001).

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, note 2 (2001).  

The Board will proceed to analyze the veteran's claim for an 
increased rating for his cardiovascular disability to 
determine if the new or old criteria are more favorable to 
him.  See VAOPGCPREC 3-2000; 65 Fed Reg. 33422 (2000).  If an 
increase is warranted based solely on the revised criteria, 
the effective date of the increase cannot be earlier than the 
effective date of the revised criteria.  38 C.F.R. § 3.114 
(2001).  

It is apparent after a review of the record, that the veteran 
does not meet the criteria for a 100 percent rating under the 
criteria for evaluating cardiovascular disorder under 
Diagnostic Code 7005 that became effective in January 1998.  
The veteran does not suffer from chronic congestive heart 
failure, and his workload capacity is currently estimated to 
be about 5 METs rather than the workload capacity of less 
than 3 METs required under the current schedular criteria for 
a 100 percent schedular rating.  His ventricular function is 
currently estimated to be about 40 percent which is 
considerably better than the ejection fraction of less than 
30 percent required for a 100 percent schedular evaluation 
under the new regulations.  

The veteran does, however, meet the criteria for a 100 
percent evaluation under the schedular criteria for 
evaluating his cardiovascular disability under Diagnostic 
Code 7005 that was in effect prior to January 1998.  On 
examination in May 2001, the veteran was shown to have both 
angina on moderate exertion, and to be precluded from more 
than sedentary employment because of his service connected 
cardiovascular disability.  Since that is the case, a 100 
percent rating under the criteria for rating the veteran's 
service connected cardiovascular disorder is warranted under 
the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7005, in 
effect prior to January 12, 1998.  

ORDER

A 100 percent schedular rating for the veteran's 
cardiovascular disease is granted, subject to the regulations 
governing the payment of monetary benefits.  


	____________________________           
_________________________________
          DEREK R. BROWN	                                           
RICHARD C. THRASHER
Member, Board of Veterans' Appeals  	          Acting 
Member, Board of Veterans' Appeals  


		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

